Order filed November 16, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00783-CV
                                   ____________

                       H & S CRANE SALES, INC., Appellant

                                           V.

                BRIAN P. MIN, FEDERAL OFFSHORE, INC., AND
                  MIN TRANSCONTINENTAL, INC., Appellees


                       On Appeal from the 212th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 10-CV-1864


                                        ORDER

       Appellant's brief was due October 29, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant submits its brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before December 17, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                         PER CURIAM